DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 15th, 2020 has been entered.
By this amendment, claim 13 has been amended.  Claims 1-12 have been cancelled.  Accordingly, claims 13-26 are pending in the present application in which claims 23 and 24 have been withdrawn from further consideration as being drawn to non-elected invention.  Applicant’s amendment to claim 13 had obviated the 112(b) rejection indicated in the previous office action.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the claims:

Please cancel claims 23 and 24.
In independent claim 13, line 17, please replace “the opening” with --the opening in the second chamber--.
In independent claim 13, line 19, please replace “the fourth step” with --the fourth task--.
In independent claim 13, line 20, please replace “the opening” with --the opening in the second chamber--.
Allowable Subject Matter
Claims 13-22, 25, and 26 are allowed over prior art of record.
       Reasons For Allowance
7. 	The following is an examiner’s statement of reasons for allowance:
After further search and consideration of Applicant’s response filed on December 15th, 2020 (see Applicant’s persuasive argument in the remarks on page 5, lines 7-29), it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest “sealing, in a fourth task, following the third task, the opening in the second chamber at a first ambient pressure, in particular a first gas pressure, wherein an internal pressure of the second microelectromechanical element is not set until the fourth task through a selection of the 
Claims 14-22, 25, and 26 are also allowed as being directly or indirectly dependent of the allowed independent base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865.  The examiner can normally be reached on Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  








/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892